DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki et al. (US 20090311497) in view of Bourcier et al. (US 20080254302) and Mochel (US 3790430) with evidence from Cambridge Materials Properties Website (http://www-materials.eng.cam.ac.uk/mpsite/properties/non-IE/stiffness.html).
Aoki discloses a sheet glass laminate structure comprising a plurality of glass sheets and an intermediate layer disposed between each glass sheet.  Concerning claims 1 and 9, Aoki discloses each sheet of glass is less than 1 mm, specifically from 0.1 to 0.9 mm and an intermediate layer is disposed between each sheet of glass, wherein the intermediate layer can be a plurality of intermediate layers formed of different polymeric materials such as polyolefins, PVB, PET, urethanes, and the like  (para. 0012-0033).  The glass sheet materials are arbitrary as long as the sheet glass is a multi-component oxide glass having a desired hardness and density (para. 0025).  With respect to claims 11 and 12, the glass sheets can be chemically strengthened or physically strengthened, which is considered to be “non-chemically-strengthened” (para. 0042).  However, Aoki is silent to the intermediate layers formed of different polymeric materials having the presently claimed Young's modulus relationship, thickness of the intermediate layer structure, and the composition of the glass sheet materials as claimed.
Bourcier discloses a three-layer interlayer consisting of a soft inner polymer layer sandwiched between relatively stiff outer layers (para. 0011-0012).  With respect the interlayer as claimed, Bourcier discloses the relatively stiff outer layers comprise PVB and the soft inner layer comprises PVB, wherein the relatively stiff outer layers each have a tensile strength of greater than 180 kgf/cm2 (or greater than 17.7 MPa) and the soft inner layer has a tensile strength of less than 120 kgf/cm2 (or less than 11.8 MPa) (para. 0022-0073).  As such, the values include and encompass the claimed ranges as claimed in claims 1 and 2-6.  While it is noted that Bourcier discloses the tensile strength values and not the Young's modulus as claimed, Examiner notes that the structure and materials as disclosed are the same as that claimed (stiff/soft/stiff structure and PVB), the Young's modulus, when tested for each layer, would be included and encompassed by the disclosure of Bourcier.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  As shown by the Cambridge Materials Properties website, stiff materials have a higher Young’s modulus than softer materials; as such, since the materials are the same as that claimed, the Young’s modulus values would be within the claimed ranges.
Regarding claims 7-10, the thickness of the inter layer is from 0.1 to 2.5 mm, wherein the values as claimed would be included and encompassed by the combination (para. 0077).  Specifically, it is noted that the example recites a thickness of 0.8128 mm, wherein the combination at each glass layer of 0.1 mm, would meet the ranges as claimed (para. 0086).  The three-layer interlayer as disclosed by Bourcier provides reduced level of sound for a glass panel and reduced optical distortion (para. 0006-0008 and 0034-0050).  As such, it would have been obvious to one of ordinary skill in the art, in the interest of reduction of optical distortion and improved acoustic insulation, apply the interlayer structure as set forth by Bourcier as the intermediate layer structure of Aoki.
Mochel discloses an ion-exchange (i.e. chemically strengthened) glass that is an alkali aluminoborosilicate having 14 wt% (or 14.76 mol%) Na2O (cols. 3-8; Table I, Example 2).  Sheets formed from such a composition has improved strength properties (col. 3, lines 33-58).  As such, it would have been obvious to one of ordinary skill in the art to use glass sheets formed from the composition as disclosed by Mochel for improved strength properties as the glass sheets disclosed by Aoki.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10596783. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a glass laminate formed from two panes of glass with at least one that is an alkali aluminosilicate glass and an interlayer having the claimed structure.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11305517. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a glass laminate formed from two panes of glass with at least one that is an alkali aluminosilicate glass and an interlayer having the claimed structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783